Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 08, 2015

The Court of Appeals hereby passes the following order:

A15A1998. SAID MOBIN v. SOHAILA MOBIN.

      Said Mobin purported to seek a writ of habeas corpus in this domestic relations
case.1 After the superior court denied his petition, Mobin appealed to this Court. The
Supreme Court, however, has appellate jurisdiction over all cases involving habeas
corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4). This appeal is therefore
TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             07/08/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
          It appears Mobin is incarcerated.